Harvey, J. (dissenting).
I respectfully dissent.
My basic disagreement with the majority is my belief that Labor Law § 240 (1) has a more limited application. Both the Fourth Department in DaBolt v Bethlehem Steel Corp. (92 AD2d 70, lv denied 60 NY2d 701) and Van Slyke v Niagara Mohawk Power Corp. (93 AD2d 990, affd 60 NY2d 774) and the Second Department in Mack v Altmans Stage Light. Co. (98 AD2d 468) have held that a fall from an elevated height is a requirement for liability under the section. Although it is conceivable, in my opinion, that a compensable accident could occur other than a fall from an elevated height, it is necessary that the employee be at an elevated height. The majority cite cases involving Labor Law §§ 200 and 241 (6) which apply to all workers involved in construction. However, Labor Law § 240 (1) is designed to grant extra protection only for employees working at elevated heights. I agree with the Court of Claims that no liability exists under Labor Law § 240 (1) under the circumstances of this case because claimant had not *987yet acquired the status of an employee working at an elevated height. The risk to which he was subjected was no different from that of other employees working at ground level. Defective or inadequate equipment as not the proximate cause of the accident (see, Mack v Altmans Stage Light. Co., supra).
I would affirm.